DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,6,7,18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sumanasinghe et al. (2020/0289253) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  Regarding claim 1, Fig. 1 shows a tubular graft 104 for use in a stent graft. Sumanasinghe et al. disclose (paragraph 4) the tubular graft comprising: a first woven layer,  the first woven layer forms a first side of the tubular graft, the first woven layer having a set of first warp ends; a second woven layer, wherein the second woven layer forms a second side of the tubular graft, the second woven layer having a set of second warp ends, wherein the set of second warp ends is distinct from the set of first warp ends.  It can be seen (Fig. 1) there is a tapered portion (centrally located for graft) having an edge, wherein the edge connects the first woven layer and the second woven layer. Sumanasinghe et al. disclose (paragraph 32) wherein the tapered portion includes a first weft thread, a second weft thread, and a third weft thread, the second weft thread being between the first weft thread and the third weft thread, Fig. 7.  Sumanasinghe disclose (paragraph 34)  each of the first weft thread, the second weft thread, and the third weft thread extends through the first woven layer and the second woven layer, wherein the first weft thread and the third weft thread engage a first warp end at the edge of the tapered portion such that the first warp end is secured to the edge at the first weft thread and the third weft thread. Sumanasinghe et al. disclose (paragraph 43) a floating portion of the first warp end extends from the first weft thread to the third weft thread such that the floating portion bypasses the second weft thread. With respect to claims 6,7, Fig. 7 shows the floating portion of the first warp bypasses at least three weft threads or at least five weft threads. Regarding claim 18, Fig. 1 shows a tubular graft 104 for use in a stent graft, the tubular graft comprising: a woven (paragraph 25) tapered portion (central portion of conduit), the woven tapered portion having an edge that extends along a decreasing-diameter portion of the tubular graft. Sumanasinghe et al. disclose (paragraph 32) the tapered portion includes a first weft thread, a second weft thread, and a third weft thread, the second weft thread being between the first weft thread and the third weft thread, see Fig. 7. Since the first weft thread and the third weft thread are part of the woven fabric, it can be construed that there is some form of engagement and thus they engage a first warp end at the edge of the tapered portion such that the first warp end is secured to the edge at the first weft thread and the third weft thread. Sumanasinghe et al. disclose (paragraph 43) there is a floating portion of the first warp end extends from the first weft thread to the third weft thread such that the floating portion bypasses the second weft thread.
Claim(s) 1-7,9,18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du (2012/0165918). With respect to claim 18, Fig. 8 shows a tubular graft 10, the tubular graft comprising: a woven (paragraph 124) tapered portion (see Fig. 9), the woven tapered portion 14 having an edge that extends along a decreasing-diameter portion of the tubular graft.  Du shows (Fig. 11) the tapered portion includes a first weft thread, a second weft thread, and a third weft thread, the second weft thread being between the first weft thread and the third weft thread. It can be seen that there is some engagement near 760,765 and thus they engage a first warp end at the edge of the tapered portion such that the first warp end is secured to the edge at the first weft thread and the third weft thread as they extend along the edge of tapered graft. Du shows (Fig. 11) there is a floating portion 272b of the first warp end extends from the first weft thread to the third weft thread such that the floating portion bypasses the second weft thread. Regarding claims 2,3,19, Fig. 11 shows a free end of the first warp end extends from the edge of the tapered portion, and wherein at least two weft threads secure the first warp end to the edge at a location between the floating portion of the first warp end and the free end of the first warp end. Please note the “edge” is an arbitrary location and the “tapered portion” is also an arbitrary section of the graft, thus these features are broad and unlimited in scope as to their location or direction of arrangement. Regarding claims 4,20, the edge of the tapered portion is located between the floating portion of the first weft thread and a lumen within the tapered portion of the tubular graft, see Fig. 9.   Regarding claim 1, Fig. 8 shows a tubular graft 10. Du discloses (paragraphs 41,46,109) the tubular graft comprising: a first woven layer,  the first woven layer forms a first side of the tubular graft (paragraph 60), the first woven layer having a set of first warp ends; a second woven layer, wherein the second woven layer forms a second side of the tubular graft, the second woven layer having a set of second warp ends, wherein the set of second warp ends is distinct from the set of first warp ends (paragraph 56).  It can be seen (Fig. 9) there is a tapered portion (centrally located for graft) having an edge, wherein the edge connects the first woven layer and the second woven layer. Du disclose (paragraph 135) wherein the tapered portion includes a first weft thread, a second weft thread, and a third weft thread, the second weft thread being between the first weft thread and the third weft thread.  Du discloses (paragraph 25)  each of the first weft thread, the second weft thread, and the third weft thread extends through the first woven layer and the second woven layer, wherein the first weft thread and the third weft thread engage a first warp end at the edge of the tapered portion such that the first warp end is secured to the edge at the first weft thread and the third weft thread. Du discloses (Fig. 6) a floating portion of the first warp end extends from the first weft thread to the third weft thread such that the floating portion 62 bypasses the second weft thread. Regarding claim 5, Du discloses a second subset (paragraph 25)  where the second warp end engages a fourth weft thread and a sixth weft thread with Du illustrating (Fig. 5) a floating portion 44 of the second warp end bypasses a fifth weft thread, with the fifth weft thread between the fourth and sixth weft threads. With respect to claims 6,7, Figs. 5,6,11 show how the floating portion of the first warp end bypasses at least three or even five weft threads. Regarding claim 9, Fig. 9 shows how a portion of the edge of the tapered portion is curved. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du (2012/0165918) in view of Schmitt (5178630). Du is explained supra. However, Du did not explicitly disclose the first warp end is heat sealed to the edge of the tapered portion. Schmitt teaches (col. 5, lines 39-44) that the woven fabrics used for grafts are heat sealed such that the warp yarns or ends are stabilized or prevented from moving. It would have been obvious to one of ordinary skill in the art to use heat sealing to bond the warp end is bonded and the edge is prevented from separation as taught by Schmitt such that the graft of Du is prevented from unraveling. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799